
	

114 HR 4400 IH: Adding Zika Virus to the FDA Priority Review Voucher Program Act
U.S. House of Representatives
2016-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4400
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2016
			Mr. Butterfield (for himself and Mrs. Brooks of Indiana) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To expand the tropical disease product priority review voucher program to encourage treatments for
			 Zika virus.
	
	
 1.Short titleThis Act may be cited as the Adding Zika Virus to the FDA Priority Review Voucher Program Act. 2.Expanding tropical disease product priority review voucher program to encourage treatments for Zika virusSection 524(a)(3) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360n) is amended—
 (1)by redesignating subparagraph (R) as subparagraph (S); and (2)by inserting after subparagraph (Q) the following:
				
 (R)Zika virus..  